Citation Nr: 0714600	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  07-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a right wrist 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St Petersburg, Florida.  


FINDINGS OF FACT

1. The veteran is right handed. 

2.  The veteran's right wrist disability is manifested by 
complaints of pain and weakness with limitation of motion; 
the wrist is not ankylosed.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a right 
wrist disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5214 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2006).

The veteran's wrist disability is now evaluated under 
Diagnostic Code 5214, which provides that a 30 percent 
evaluation may be assigned for favorable ankylosis of the 
major wrist in 20 degrees to 30 degrees dorsiflexion.  A 40 
percent evaluation may be assigned under this diagnostic code 
for ankylosis of the major wrist in any other position, 
except favorable.  Finally, a 50 percent evaluation requires 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.  Normal range of motion for 
the wrist is as follows: dorsiflexion (extension) is 0 to 70 
degrees; palmar flexion is 0 to 80 degrees; ulnar deviation 
is 0 to 45 degrees; and radial deviation is 0 to 20 degrees. 
38 C.F.R. § 4.71, Plate I (2006).

In determining the degree of limitation of motion, 38 C.F.R. 
§ 4.40 (2006) concerning lack of normal endurance, functional 
loss due to pain, and pain on use and during flare-ups; 38 
C.F.R. § 4.45 (2006) concerning weakened movement, excess 
fatigability, and incoordination; and 38 C.F.R. § 4.10 (2006) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The record does not reflect that an increased evaluation is 
warranted.  In an April 2006 statement, a private examiner 
noted that the veteran had a World War II injury causing pain 
and swelling in his right wrist.  It was noted that he was 
taking medication and cortisone injections.  

On VA examination in April 2006, the veteran complained of 
right wrist pain on motion, especially on flexion and 
extension.  The examiner noted that the veteran is right-hand 
dominant.  On examination, extension was from 0 to 40 
degrees; flexion was from 0 to 5 degrees; radial deviation 
was from 0 to 5 degrees; and ulnar deviation was from 0 to 10 
degrees.  X-rays showed significant osteoarthritis as well as 
a dorsal intercalated segment instability of the scapholunate 
joint which revealed evidence of a scapholunate ligament tear 
in the past.  


VA outpatient treatment records dated from May 2005 to 
September 2006 have been reviewed.  In August 2006, it was 
noted that the veteran could not close the right hand 
completely.  

As set forth above, the evidence shows that the veteran has 
limitation of motion of the right wrist, but retains 
substantial useful motion of the wrist.  Even when all 
pertinent disability factors are considered, the fact remains 
that the veteran's wrist is not ankylosed.  Therefore, the 
disability clearly does not warrant a higher rating under 
Diagnostic Code 5214.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for veteran's right 
wrist disability.  

The Board finds no provision upon which to assign a higher 
rating.  It is important to note though that the right wrist 
is a major joint.  In this regard, the Board recognizes that 
the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is 
warranted in order to evaluate any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  None of the clinical evidence demonstrates 
ankylosis of the wrist to warrant a higher rating under 
Diagnostic Code 5214, even when Deluca factors are 
considered.  38 C.F.R. § 4.17a (2006).  As noted above, on VA 
examination in April 2006, extension was from 0 to 40 
degrees; flexion was from 0 to 5 degrees; radial deviation 
was from 0 to 5 degrees; and ulnar deviation was from 0 to 10 
degrees.  The examiner noted weakened movement and excess 
fatigability with use and painful motion.  The veteran's 
credible complaints of pain, functional loss, fatigability, 
and weakness were considered and are reflected in the current 
30 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The veteran has argued that it does not make sense to rate 
his right wrist disability less than the initial 50 percent 
rating that was assigned in 1945.  The Board notes, however, 
that the initial 50 percent rating was assigned on a 
temporary basis, subject to change upon medical examination, 
for all of the veteran's service-connected disabilities, and 
that his disabilities had not then reached a static level, as 
indicated by the November 1945 letter notifying the veteran 
of the award.  Following this rating, an initial rating of 30 
percent was assigned for the residuals of simple incomplete 
fracture of the right navicular with limitation of the wrist 
joint, effective from November 1946.  In addition, the 
current rating is based on the current level of disability 
rather than on the basis of the initial disability rating 
that was assigned decades ago.  The Board acknowledges the 
veteran's argument that his right wrist disability now is no 
better than it was initially; however, the current rating 
adequately reflects the current level of disability.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's November 2005 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the May 2006 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  The letter also asked the veteran to send VA whatever 
evidence he had in his possession pertaining to his claim.  
Another letter was also sent to the veteran on the issue on 
appeal in June 2006, which also addressed what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection for an ankle 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's treatment records at a VA facility, 
and scheduling a medical examination to evaluate his 
disability.  He has not identified any records which could be 
pertinent to his claim that have not been secured.  There is 
no indication that there are any outstanding records that are 
pertinent to this claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

An increased evaluation beyond 30 percent for a right wrist 
disability is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


